Thompson, Ch. J.
delivered the opinion of the court. It is evident, from the facts stated in the case, that the plaintiff, in the negotiation of the bill of exchange, acted as the mere agent of the defendant, without any expected benefit to himself; and it was an agency, too, of the most unlimited discretion. Application was made by the defendant to him for advice and direction how the money should be drawn for, and the mode adopted was that suggested by the plaintiff. Nothing particularly appears to have passed between the parties, as to the manner in which the bill was to be disposed of; whether to be sold here by the plaintiff or not. But it appears to be admitted that the plaintiff acted in good faith, and without any view to his own benefit, and his having made himself responsible for the damages on the bill, by reason of his endorsement, was solely for the accommodation of the defendant; it Would be most unreasonable and unjust that he should 3iot have a remedy over against the defendant for the damages so paid upon the bill, and the defendant’s letter of the 28th of March, 1808, would seem to be a recognition of the justice of this claim, and a ratification of the plaintiff’s conduct in relation to the bill. The letter does not expressly refer to this demand, but that is fairly to be intended, as it does not appear that the plaintiff had any other claim upon him.
If the defendant is at all liable, it must be on the ground that the plaintiff acted as agent in this business, and has paid these damages upon this returned bill, in his character as agent. If so, it was money paid for his principal; and this is the light in which the transaction must be viewed. No objection, there*441fore, can be made to the form of the action, must have judgment for 134 dollars and 42 cents. The plaintiff
Judgment for the plaintiff.